
	
		II
		112th CONGRESS
		1st Session
		S. 973
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 12, 2011
			Mr. Whitehouse (for
			 himself, Ms. Snowe,
			 Mr. Rockefeller,
			 Mr. Nelson of Florida,
			 Ms. Landrieu, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To create the National Endowment for the
		  Oceans to promote the protection and conservation of United States ocean,
		  coastal, and Great Lakes ecosystems, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 National Endowment for the Oceans
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Findings.
					Sec. 4. Definitions.
					Sec. 5. National Endowment for the Oceans.
					Sec. 6. Eligible uses.
					Sec. 7. Grant programs.
					Sec. 8. National Endowment for the Oceans Council.
					Sec. 9. Annual report.
				
			2.PurposesThe purposes of this Act are to protect,
			 conserve, restore, and understand the oceans, coasts, and Great Lakes of the
			 United States, ensuring present and future generations will benefit from the
			 full range of ecological, economic, educational, social, cultural, nutritional,
			 and recreational opportunities and services these resources are capable of
			 providing.
		3.FindingsCongress finds the following:
			(1)Covering more than two-thirds of the
			 Earth’s surface, the oceans and Great Lakes sustain a large part of Earth’s
			 biodiversity, provide an important source of food and other natural products,
			 act as a frontier for scientific exploration, are critical to national security
			 and economic well-being, and are a vital means of transportation.
			(2)The coastal regions of the United States
			 have high biological productivity and contribute approximately 50 percent of
			 the gross domestic product of the United States.
			(3)The oceans, coasts, and Great Lakes are
			 susceptible to change as a direct and indirect result of human activities,
			 which can inhibit ecosystem integrity and productivity, biodiversity,
			 environmental quality, national security, economic competitiveness,
			 availability of energy, resistance to natural hazards, and transportation
			 safety and efficiency.
			(4)Human pressure on ocean, coastal, and Great
			 Lakes resources is drastically increasing, with 50 percent of the population of
			 the United States living within 50 miles of the coast and, if population trends
			 continue as expected, coastal development and urbanization impacts will present
			 serious challenges and increase our vulnerability to natural hazards.
			(5)The oceans, coasts, and Great Lakes, and
			 their resources are held in trust for the people of the United States by
			 Federal, State, local, and tribal governments, and their conservation benefits
			 present and future generations.
			(6)A variety of human activities have caused
			 dramatic declines in the health and productivity of ocean, coastal, and Great
			 Lakes ecosystems of the United States, including—
				(A)chemical, nutrient, thermal, and biological
			 pollution, including the introduction of invasive species, and the introduction
			 of marine debris;
				(B)unwise land use and coastal
			 development;
				(C)loss and degradation of habitat, including
			 upstream freshwater habitat for anadromous, diadromous, and migratory fish
			 species;
				(D)overfishing and bycatch of nontarget marine
			 species; and
				(E)global climate change and ocean
			 acidification.
				(7)Activities harming ocean, coastal, and
			 Great Lakes ecosystems jeopardize the economies and social structure of
			 communities dependent on resources from such ecosystems.
			(8)While there is an abundance of Federal,
			 State, local, and tribal laws, government agencies, and programs designed to
			 study, observe, protect, and manage ocean, coastal, and Great Lakes resources,
			 activities thereunder are poorly coordinated and do not constitute a unified
			 and comprehensive public policy to enhance understanding, protection,
			 conservation, and restoration of the oceans, coasts, and Great Lakes.
			(9)Improving and coordinating Federal
			 governance will require close partnership with States, taking into account
			 their public trust responsibilities, their economic and ecological interests in
			 ocean, coastal, and Great Lakes resources, and the role of State and local
			 governments in the implementation of policies governing their use.
			(10)It is the continuing mission of the Federal
			 Government to create, foster, and maintain conditions, incentives, policies,
			 and programs that will facilitate the sustainable and effective conservation,
			 management, and protection of the oceans, coasts, and Great Lakes, and
			 encourage greater scientific understanding of these areas, to fulfill the
			 responsibility of each generation as trustee in protecting the resources in
			 these areas and ensuring their availability for future generations.
			(11)The oceans, coasts, and Great Lakes of the
			 United States, and their resources are dependent upon and connected to those of
			 other countries throughout the world, and collaboration with international
			 bodies and governments will help protect and manage our shared and linked
			 marine ecosystems and resources for the benefit of the world’s
			 population.
			(12)Programs that facilitate greater
			 collaboration and coordination among stakeholders and strengthen the
			 relationship between governmental and nongovernmental partners will support our
			 understanding of complex ecosystems and more effectively leverage existing
			 resources and expertise.
			(13)Supporting science, research, monitoring,
			 modeling, forecasting, exploration, and assessment will continually improve the
			 understanding of ocean, coastal, and Great Lakes ecosystems.
			4.DefinitionsIn this Act:
			(1)Coastal populationThe term coastal population
			 means the population of all political subdivisions, as determined by the most
			 recent official data of the Census Bureau, contained in whole or in part within
			 the designated coastal boundary of a State as defined in a State's coastal zone
			 management program under the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.) as of the date of enactment of this Act.
			(2)Coastal StateThe term coastal State has the
			 meaning given the term coastal state in section 304 of the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1453).
			(3)CouncilThe term Council means the
			 National Endowment for the Oceans Council established under section 8.
			(4)EndowmentThe term Endowment means the
			 National Endowment for the Oceans established under section 5.
			(5)Indian tribeThe term Indian tribe has the
			 meaning given that term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			(6)Local governmentThe term local government
			 means a political subdivision all or part of which is within a coastal zone (as
			 defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1453)).
			(7)Outer Continental ShelfThe term outer Continental
			 Shelf has the meaning given that term in section 2 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331).
			(8)Regional planning bodyThe term regional planning
			 body means a regional entity that includes representatives of Federal
			 and State agencies and, if applicable, Indian tribes and indigenous community
			 representatives, with jurisdictional responsibilities or other interests (such
			 as resource management, science, homeland and national security,
			 transportation, and public health) for the development and implementation of
			 regional coordination and planning to understand, protect, maintain, and
			 restore ocean, coastal, and Great Lakes ecosystems.
			(9)SecretaryExcept as otherwise specifically provided,
			 the term Secretary means the Secretary of Commerce.
			(10)Tidal shorelineThe term tidal shoreline has
			 the meaning given that term pursuant to section 923.110(c)(2)(i) of title 15,
			 Code of Federal Regulations or a similar successor regulation.
			5.National Endowment for the Oceans
			(a)EstablishmentThere is established in the Treasury of the
			 United States a National Endowment for the Oceans, to be administered by the
			 Secretary, solely for use in accordance with the requirements established under
			 this Act.
			(b)Use of Endowment fundsOf the amounts deposited in the Endowment
			 for each fiscal year—
				(1)at least 49 percent shall be used by the
			 Secretary to make grants to coastal States and affected Indian tribes under
			 section 7(b);
				(2)at least 19 percent shall be used by the
			 Secretary to make grants to regional planning bodies under section 7(c);
				(3)at least 29 percent shall be allocated by
			 the Secretary to the National Grant Program for Oceans, Coasts, and Great Lakes
			 established by section 7(d); and
				(4)not more than 3 percent may be used for
			 administrative expenses to carry out the programs created under this
			 Act.
				(c)Funding
				(1)Interest on OSLTF investments
					(A)In generalNotwithstanding any other provision of law,
			 amounts credited under section 9602(b) of the Internal Revenue Code of 1986 to
			 the Oil Spill Liability Trust Fund established under section 9509(a) of such
			 Code for any fiscal year beginning after fiscal year 2011 in which the average
			 daily balance of the Fund is $1,500,000,000 or more shall be transferred to the
			 Endowment.
					(B)Availability of fundsAmounts transferred to the Endowment under
			 subparagraph (A) shall be available—
						(i)not later than 90 days after the last day
			 of a fiscal year for use during the next following fiscal year; and
						(ii)as provided in appropriations Acts.
						(2)Outer continental shelf lease
			 revenueSection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the
			 end the following:
					
						(q)Deposits in the National Endowment for the
				Oceans
							(1)In generalBeginning with fiscal year 2011, the
				Secretary shall deposit 12.5 percent of the revenue paid to the United States
				under this section, excluding any such revenue from Arctic drilling that begins
				after the date of the enactment of the National Endowment for the Oceans Act, in
				the National Endowment for the Oceans established by section 5(a) of that
				Act.
							(2)Availability of fundsAmounts deposited in the Endowment under
				paragraph (1) shall be available as provided in appropriations
				Acts.
							.
				(3)Fines collected for violations of Federal
			 law
					(A)In generalBeginning with fiscal year 2011, the
			 President shall ensure that 10 percent of the civil penalties paid to the
			 United States for a violation of a law set out under subparagraph (B) or for a
			 violation of any requirement or prohibition of any rule, order, or permit
			 promulgated, issued, or approved under such a law that occurs on the outer
			 Continental Shelf are deposited in the Endowment.
					(B)LawsThe laws set out under this subparagraph
			 are the following:
						(i)The Federal Water Pollution Control Act
			 (commonly referred to as the Clean Water Act) (33 U.S.C. 1251 et
			 seq.) other than penalties provided for under section 311 of such Act (33
			 U.S.C. 1321).
						(ii)The Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
						(iii)The Marine Protection, Research, and
			 Sanctuaries Act of 1972 (commonly known as the Ocean Dumping
			 Act) (33 U.S.C. 1401 et seq.).
						(iv)The Oil Pollution Act of 1990 (33 U.S.C.
			 2701 et seq.).
						(v)Chapter 601 of title 49, United States
			 Code.
						(vi)The Act of March 3, 1899 (30 Stat. 1151,
			 chapter 425; 33 U.S.C. 401 et seq.).
						(C)Availability of fundsAmounts deposited in the Endowment under
			 subparagraph (A) shall be available as provided in appropriations Acts.
					(4)Split recovery from punitive damage
			 awards
					(A)In generalIn all Federal civil actions arising from a
			 tort allegedly occurring on the outer Continental Shelf resulting in an award
			 of punitive damages, 25 percent of the amount of punitive damages awarded in
			 excess of $100,000 shall be remitted to the Endowment.
					(B)Availability of fundsAmounts remitted to the Endowment pursuant
			 to subparagraph (A) shall available without further appropriation or fiscal
			 year limitation.
					(d)Investment of Endowment
				(1)In generalIt shall be the duty of the Secretary of
			 the Treasury to invest such portion of the Endowment that is not, in the
			 Secretary's judgment, required to meet current withdrawals, in interest-bearing
			 obligations of the United States in accordance with section 9602 of the
			 Internal Revenue Code of 1986.
				(2)Interest on certain proceedsThe interest on, and the proceeds from the
			 sale or redemption of, any obligations invested under paragraph (1) shall be
			 credited to and form a part of the Endowment.
				(e)Authorization of
			 appropriationsBeginning with
			 fiscal year 2015, there is authorized to be appropriated to the Endowment for
			 any fiscal year in which the sum of the amounts authorized to be transferred
			 to, and deposited in, the Endowment under this section is estimated to be less
			 than $100,000,000, an amount equal to the difference between $100,000,000 and
			 the estimated amount of such transfers and deposits for such fiscal
			 year.
			(f)Savings provisionNothing in this section shall decrease the
			 amount any State may receive pursuant to section 8(g) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(g)) or section 105 of the Gulf of Mexico Energy
			 Security Act of 2006 (Public Law 109–432; 43 U.S.C. 1331 note).
			6.Eligible uses
			(a)In generalAmounts in the Endowment may be allocated
			 by the Secretary only to fund grants for programs and activities intended to
			 restore, protect, maintain, or understand living marine resources and their
			 habitats and ocean, coastal, and Great Lakes resources, including baseline
			 scientific research, ocean observing, and other programs and activities carried
			 out in coordination with Federal and State departments or agencies, that are
			 consistent with Federal environmental laws and that avoid environmental
			 degradation, including—
				(1)ocean, coastal, and Great Lakes restoration
			 and protection, including the protection of the environmental integrity of such
			 areas, and their related watersheds, including efforts to adapt to and
			 withstand the impacts of global climate change;
				(2)restoration, protection, or maintenance of
			 living ocean, coastal, and Great Lakes resources and their habitats, including
			 marine protected areas and riparian migratory habitat of coastal and marine
			 species;
				(3)planning for and managing coastal
			 development to minimize the loss of life and property associated with global
			 climate change and the coastal hazards resulting from global climate
			 change;
				(4)analyses of current and anticipated climate
			 change and ocean acidification and assessment of potential actions to minimize
			 harm to ocean, coastal, and Great Lakes ecosystems from climate change and
			 ocean acidification;
				(5)analyses of, and planning for, current and
			 anticipated uses of ocean, coastal, and Great Lakes areas and identification of
			 areas most suitable for various types of classes of activities and for
			 restoration, protection, and maintenance of ecosystem health and to reduce
			 conflicts among uses, reduce environmental impacts, facilitate compatible uses,
			 and preserve critical ecosystem services to meet economic, environmental,
			 security, and social objectives;
				(6)regional, subregional, and site-specific
			 management efforts designed to manage, protect, or restore ocean, coastal, and
			 Great Lakes resources and ecosystems;
				(7)research, assessment, monitoring,
			 observation, modeling, and sharing of information that contribute to the
			 understanding of ocean, coastal, and Great Lakes ecosystems and support the
			 purposes of this Act;
				(8)efforts to better understand the processes
			 that govern the fate and transport of petroleum hydrocarbons released into the
			 marine environment from natural and anthropogenic sources, including
			 spills;
				(9)acquiring property or interests in property
			 in coastal and estuarine areas, if such property or interest is acquired in a
			 manner that will ensure such property or interest will be administered to
			 support the purposes of this Act; and
				(10)protection and relocation of critical
			 coastal public infrastructure affected by erosion, sea level rise, or impacts
			 of global climate change.
				(b)Requirement for State matching
			 fundsAny amount from the
			 Endowment provided to fund a project described in paragraph (9) or (10) of
			 subsection (a) may not exceed 50 percent of the total project cost and may only
			 be provided if the State in which such project will be carried out provides the
			 remainder of the total project cost.
			(c)Considerations for Great Lakes
			 StatesPrograms and
			 activities funded in Great Lakes States shall also seek to attain the goals
			 embodied in the Great Lakes Restoration Initiative Plan, the Great Lakes
			 Regional Collaboration Strategy, the Great Lakes Water Quality Agreement, or
			 other collaborative planning efforts of the Great Lakes Region.
			7.Grant programs
			(a)Authority of the SecretaryThe Secretary, in consultation with the
			 Secretary of the Interior, the Administrator of the Environmental Protection
			 Agency, the Chair of the Council on Environmental Quality, the Director of the
			 Office of Science and Technology Policy, and the Director of the National
			 Science Foundation, shall establish and make available for public
			 comment—
				(1)application and review procedures for the
			 grant programs described in subsections (b), (c), and (d), including
			 requirements ensuring that any amounts provided pursuant to such programs may
			 only be used for an eligible use described under section 6;
				(2)performance accountability and monitoring
			 measures for programs and activities funded by a grant program described in
			 subsections (b), (c), or (d);
				(3)procedures and methods to ensure accurate
			 accounting and appropriate administration for each of the grant programs
			 described in subsections (b), (c), or (d), including standards of record
			 keeping;
				(4)procedures to carry out audits of the
			 Endowment as necessary, but not less frequently than once every 5 years;
			 and
				(5)procedures to carry out audits of the
			 recipients of grants under subsection (b), (c), or (d), including
			 States.
				(b)Grants to coastal States
				(1)In generalSubject to paragraphs (2), (3), and (4),
			 the Secretary shall make grants of amounts allocated under section 5(c)(1) to
			 coastal States or affected Indian tribes, based on the following
			 formula:
					(A)Fifty percent of the funds are allocated
			 equally among coastal States that have a coastal management program approved
			 under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
					(B)Twenty-five percent of the funds are
			 allocated on the basis of the ratio of tidal shoreline miles in a coastal State
			 to the tidal shoreline miles of all coastal States.
					(C)Twenty-five percent of the funds are
			 allocated on the basis of the ratio of coastal population density of a coastal
			 State to the coastal population density of all coastal States.
					(2)Allocation to Indian tribesAmounts allocated under paragraph (1)(A)
			 shall be allocated to affected Indian tribes based on, and directly
			 proportional to, any specific coastal and ocean management authority granted to
			 an affected tribe pursuant to affirmation of a Federal reserved right.
				(3)Maximum allocation to StatesNotwithstanding paragraph (1), not more
			 than 10 percent of the total funds distributed under this subsection may be
			 allocated to any single State. Any amount exceeding this limit shall be
			 redistributed among the remaining States according to the formula established
			 under paragraph (1).
				(4)Maximum allocation to certain geographic
			 areas
					(A)In generalNotwithstanding paragraph (1), each
			 geographic area described in subparagraph (B) may not receive more than 1
			 percent of the total funds distributed under this subsection. Any amount
			 exceeding this limit shall be redistributed among the remaining States
			 according to the formula established under paragraph (1).
					(B)Geographic areas describedThe geographic areas described in this
			 subparagraph are the following:
						(i)American Samoa.
						(ii)The Commonwealth of the Northern Mariana
			 Islands.
						(iii)Guam.
						(iv)Puerto Rico.
						(v)The Virgin Islands.
						(5)Requirement to submit plansTo be eligible to receive a grant under
			 this subsection, a coastal State or Indian tribe shall submit, and the
			 Secretary shall review—
					(A)a 5-year plan, which shall include—
						(i)a prioritized list of goals the coastal
			 State or Indian tribe intends to achieve during the time period covered by the
			 5-year plan;
						(ii)identification and general descriptions of
			 existing State projects or activities that contribute to realization of such
			 goals, including a description of the entities conducting those projects or
			 activities;
						(iii)general descriptions of projects or
			 activities, consistent with the eligible uses described in section 6 and
			 existing Federal ocean policy, that could contribute to realization of such
			 goals;
						(iv)criteria to determine eligibility for
			 entities which may receive grants under this program; and
						(v)a description of the competitive process
			 the coastal State or Indian tribe will use in allocating funds received from
			 the Endowment, which shall include—
							(I)a description of the relative roles in the
			 State competitive process of the State coastal zone management program approved
			 under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) and any
			 State Sea Grant Program; and
							(II)a demonstration that such competitive
			 process is consistent with the application and review procedures established by
			 the Secretary pursuant to the authority set forth in subsection (a)(1);
			 and
							(B)an annual work plan which shall
			 include—
						(i)a detailed, specific, prioritized list of
			 projects or activities to be funded by the Endowment, and desired outcomes of
			 those projects or activities;
						(ii)for each project or activity, a description
			 of how such project or activity is consistent with the eligible uses of the
			 Endowment; and
						(iii)for each project or activity, a schedule
			 for completion and a description of how such project or activity helps achieve
			 the goals established in the applicable 5-year plan.
						(6)Opportunity for public
			 commentIn determining
			 whether to approve a plan described in paragraph (5)(A), the Secretary shall
			 provide the opportunity for, and take into consideration, public input and
			 comment on the plan.
				(7)Approval procedure
					(A)In generalNot later than 90 days after receiving a
			 5-year plan or annual work plan from a coastal State or Indian tribe, the
			 Secretary shall notify such coastal State or Indian tribe that the
			 Secretary—
						(i)approves the plan as submitted;
						(ii)disapproves the plan as submitted;
			 or
						(iii)needs up to an additional 30 days for
			 additional review of the plan.
						(B)DisapprovalIf the Secretary disapproves a proposed
			 5-year plan or annual work plan, the Secretary shall provide notice of such
			 disapproval to the submitting coastal State or Indian tribe in writing, and
			 include in such notice the rationale for the Secretary’s decision. The
			 submitting State shall resubmit the plan to the Secretary not later than 30
			 days after receiving the notice of disapproval.
					(c)Grants to regional planning bodies
				(1)In generalThe Secretary shall use amounts allocated
			 under section 5(c)(2) to award grants to regional planning bodies to create and
			 implement Regional Strategic Plans, as described in this subsection.
				(2)Requirements for planIn order to be eligible to receive a grant
			 under this subsection, a regional planning body being considered for such a
			 grant shall submit an application that demonstrates how activities to be
			 carried out with grant funds would facilitate the creation or implementation of
			 a Regional Strategic Plan, as described in this subsection.
				(3)Regional strategic plan
					(A)RequirementNot later than 5 years after receiving a
			 grant under this section, each regional planning body shall prepare and submit
			 to the Secretary for review, a Regional Strategic Plan.
					(B)ContentsEach Regional Strategic Plan submitted
			 under this paragraph shall—
						(i)be based on initial assessments of—
							(I)the region’s ocean, coastal, and Great
			 Lakes ecosystem health determined through—
								(aa)science-based ecosystem assessments;
								(bb)monitoring; and
								(cc)forecasting physical, chemical, and
			 biological ocean parameters;
								(II)the cultural and economic role of the
			 ocean, coasts, or Great Lakes in the region; and
							(III)existing, emerging, and cumulative threats
			 to ocean, coastal, and Great Lakes ecosystem health of the region;
							(ii)specify essential areas within the ocean,
			 coastal, or Great Lakes region;
						(iii)describe short-term and long-term—
							(I)goals for improving ocean, coastal, and
			 Great Lakes ecosystem health in the region covered by the Plan; and
							(II)indicators of improvements in economic
			 sustainability in the region resulting from improved ecosystem health and
			 enhanced collaboration and coordination among Federal and State
			 agencies;
							(iv)include recommendations for long-term
			 observing and monitoring measures for the region covered by the Plan;
						(v)identify Federal and State priority issues
			 within the region covered by the Plan;
						(vi)describe potential management solutions and
			 policies to address the priority issues, consistent with existing Federal ocean
			 policy;
						(vii)identify research, information, and data
			 needed to carry out the Plan;
						(viii)identify performance measures and
			 benchmarks for purposes of clauses (ii) through (vi) to evaluate the Plan’s
			 effectiveness; and
						(ix)define responsibilities and include an
			 analysis of the gaps in authority, coordination, and resources, including
			 funding, that must be filled in order to fully achieve those performance
			 measures and benchmarks.
						(4)Public participationEach regional planning body shall provide
			 adequate opportunities for public input during the development of the Regional
			 Strategic Plan for the region and any revisions to such Plan.
				(5)Plan revisionEach approved Regional Strategic Plan shall
			 be reviewed and revised by the appropriate regional planning body at least once
			 every 5 years. The revised Plan shall be submitted to the Secretary for review
			 and approval pursuant to paragraph (6).
				(6)Approval procedure
					(A)In generalNot later than 90 days after receiving a
			 Regional Strategic Plan from a regional planning body, the Secretary shall
			 notify the regional planning body that the Secretary—
						(i)approves the plan as submitted;
						(ii)disapproves the plan as submitted;
			 or
						(iii)needs up to an additional 30 days to
			 further review the plan.
						(B)DisapprovalIf the Secretary disapproves a proposed
			 Regional Strategic Plan, the Secretary shall provide notice of such disapproval
			 to the submitting regional planning body in writing, and include in such notice
			 the rationale for the Secretary’s decision. The regional planning body shall
			 resubmit the Plan not later than 30 days after receiving such notice and
			 rationale for initial disapproval.
					(7)Opportunity for public
			 commentIn determining
			 whether to approve a Regional Strategic Plan under this subsection, the
			 Secretary shall provide opportunity for, and take into consideration, public
			 input and comment on such Plan from stakeholders and the general public.
				(d)National grants for oceans, coasts, and
			 Great Lakes
				(1)In generalThe Secretary may use amounts allocated
			 under section 5(c)(3) to make grants to support activities consistent with
			 section 6.
				(2)Criteria for entitiesThe Secretary, in consultation with the
			 Council, shall establish criteria to determine the types of entities eligible
			 for grants under this subsection, including—
					(A)coastal State, noncoastal State, local, and
			 affected Indian tribal governments and agencies;
					(B)regional agencies, associations, or
			 organizations other than regional planning bodies;
					(C)fishery or wildlife management
			 organizations;
					(D)nonprofit organizations; and
					(E)academic institutions.
					(3)ApprovalThe Secretary shall—
					(A)review the Council’s recommendations
			 submitted under section 8(h);
					(B)subject to approval, allocate amounts
			 allocated under section 5(c)(3) on the basis of the Council’s recommendations;
			 and
					(C)if the Secretary disapproves a grant
			 recommended by the Council, explain that disapproval in writing.
					8.National Endowment for the Oceans
			 Council
			(a)EstablishmentExcept as provided in subsection (j), the
			 Secretary shall establish a National Endowment for the Oceans Council which
			 shall consist of 7 members with expertise in the conservation and management of
			 ocean, coastal, and Great Lakes ecosystems and marine resources.
			(b)Membership; appointmentThe members of the Council shall be as
			 follows:
				(1)Two representatives of the National Oceanic
			 and Atmospheric Administration, appointed by the Administrator of the National
			 Oceanic and Atmospheric Administration.
				(2)One representative of the Office of Water
			 of the Environmental Protection Agency, appointed by the Administrator of the
			 Environmental Protection Agency.
				(3)One representative of the United States
			 Fish and Wildlife Service, appointed by the Director of the United States Fish
			 and Wildlife Service.
				(4)One representative of the National Science
			 Foundation, appointed by the Director of the National Science
			 Foundation.
				(5)One representative of the Council on
			 Environmental Quality, appointed by the Chair of the Council on Environmental
			 Quality.
				(6)One representative of the United States
			 Geological Survey, appointed by the Director of the United States Geological
			 Survey.
				(c)Term; vacancy
				(1)TermThe term of office of a member of the
			 Council is 5 years, except that—
					(A)of the members initially appointed under
			 paragraph (1) of subsection (b), 1 shall be appointed for a term of 4
			 years;
					(B)the member initially appointed under
			 paragraphs (2), (3), and (4) of such subsection shall be appointed for a term
			 of 3 years; and
					(C)the member initially appointed under
			 paragraph (5) of such subsection (b) shall be appointed for a term of 4
			 years.
					(2)VacancyWhenever a vacancy occurs among members of
			 the Council, the Secretary, or the head of the appropriate agency shall appoint
			 an individual to fill that vacancy for the remainder of the applicable
			 term.
				(d)Chair
				(1)In generalThe Council shall elect a chair from among
			 its members.
				(2)TermThe chair shall serve for a 3-year term,
			 except that the first chair may be elected for a term of less than 3 years, as
			 determined by the Council.
				(e)QuorumFive members of the Council shall
			 constitute a quorum for the transaction of business.
			(f)Meetings
				(1)In generalThe Council shall meet at the call of the
			 chair, but in no case less frequently than twice each year.
				(2)Public accessMeetings of the Council shall be open to
			 the public, and the chair shall take appropriate steps to provide adequate
			 notice to the public of the time and place of such meetings.
				(3)Failure to attendIf a Council member misses 3 consecutively
			 scheduled meetings, the Secretary may revoke that member's appointment to the
			 Council.
				(g)Staff
				(1)EmploymentThe Secretary may employ and fix the
			 compensation of staff, as the Council determines necessary, to carry out such
			 duties as the Council may require and, with assistance from the National
			 Oceanic and Atmospheric Administration, facilitate consideration of grant
			 applications and otherwise assist the Council in carrying out its
			 responsibilities.
				(2)Pay and benefitsThe pay and benefits of the staff shall be
			 derived from amounts available from the Endowment for administrative costs
			 subject to section 5(c)(4).
				(3)Status as federal employees
					(A)In generalExcept as provided in subparagraph (B),
			 employees of the Council shall be considered Federal employees only for
			 purposes of—
						(i)injury compensation as provided in chapter
			 81 of title 5, United States Code, and tort claims liability under chapter 171
			 of title 28, United States Code;
						(ii)the Ethics in Government Act of 1978 (5
			 U.S.C. App.) and the provisions of chapter 11 of title 18, United States Code;
			 and
						(iii)any other statute or regulation governing
			 the conduct of Federal employees.
						(B)ExceptionNotwithstanding subparagraph (A), section
			 208(a) of title 18, United States Code, shall not apply to such an individual
			 if, after review of the financial disclosure report filed by the individual
			 pursuant to the Ethics in Government Act of 1978 (5 U.S.C. App.), the
			 Secretary, or the Secretary’s designee, certifies in writing that the need for
			 the individual’s services outweighs the potential for a conflict of interest
			 created by the financial interest involved.
					(h)FunctionsThe Council shall—
				(1)receive and review, according to procedures
			 established under section 7(d)(1), applications for grants under subsections
			 (b) and (c) of section 7; and
				(2)submit to the Secretary a list of
			 recommended applications for such grants, consistent with existing Federal
			 ocean policy and criteria established under this Act, and include—
					(A)a recommended priority order for funding
			 such applications;
					(B)the amount of the grant each such
			 application should receive; and
					(C)any specific requirements, conditions, or
			 limitations for such an application recommended for funding under this
			 Act.
					(i)Advisory
			 panelIn reviewing
			 applications for grants under subsections (b) and (c) of section 7, the Council
			 shall establish an external review process through working groups or by other
			 means, including consultation with persons representing—
				(1)a balanced and diverse range of ocean,
			 coastal, and Great Lakes dependent industries;
				(2)a balanced and diverse range of
			 regions;
				(3)nonprofit conservation organizations with a
			 mission that includes the conservation and protection of living marine
			 resources and their habitats; and
				(4)academic institutions with strong
			 scientific or technical credentials and experience in marine science or
			 policy.
				(j)Reliance on existing Federal interagency
			 bodyRather than establish a
			 National Endowment for the Oceans Council, the Secretary may designate an
			 existing Federal interagency body created to implement Federal ocean policy to
			 perform the functions set forth in section 8(h).
			9.Annual report
			(a)Requirement for annual reportBeginning with fiscal year 2012, not later
			 than 60 days after the end of each fiscal year, the Secretary shall submit a
			 report on the operation of the Endowment during the fiscal year to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives.
			(b)ContentEach annual report submitted under
			 subsection (a) for a fiscal year shall include—
				(1)a statement of the amounts deposited in the
			 Endowment and the balance remaining in the Endowment at the end of the fiscal
			 year;
				(2)a description of the expenditures made from
			 the Endowment for the fiscal year, including the purpose of the expenditures;
			 and
				(3)recommendations for additional authority
			 necessary to fulfill the purpose of the Endowment.
				
